DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 


Claims 26-29, 31-34 and 36-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webster (U.S. Pat. 6,210,406, hereinafter “Webster”), in view of Skwarek et al (U.S. Pub. 2008/0082145 A1, hereinafter “Skwarek”), further in view of Fanton et al (U.S. Pat. 6,391,028, hereinafter “Fanton”).
Regarding claims 26, 27 and 32-34, Webster discloses an irrigated catheter ablation system comprising:
an irrigated ablation catheter assembly including: an irrigated electrode 20 (Fig. 1), and
a catheter shaft 11 (Fig. 1), wherein a distal end of the catheter shaft is coupled to a proximal portion of the irrigated electrode; a fluid source (e.g., saline; Fig. 1) fluidly coupled with the catheter assembly; an energy source 7 (Fig. 1) electrically coupled with the catheter assembly; and an irrigation temperature control mechanism 6 (Fig. 1) in communication with the fluid source and the energy source,
wherein the irrigation temperature control mechanism 6 is configured to control a flow rate of irrigation from the fluid source (col. 12, beginning at line 32; the mechanism 6 is a signal processor that activates a pump to pump saline or other cooling fluid through the catheter to cool the electrode), and
wherein the fluid source is configured to output a first flow rate of irrigant (i.e., "OFF periods" in which zero cc/min of cooling fluid is delivered to the electrode; col. 16, lines 21-22) and a second flow rate of irrigant (i.e., “ON periods” wherein cooling fluid is 
and wherein the energy source is configured to provide ablation energy for the electrode (the energy source is an RF generator which provides ablation energy; Fig. 1 and col. 12, lines 13-15), and then during the ablation procedure, the pump is activated to pump irrigant to cool the ablating electrode members (col. 12, lines 33-35).
However, Webster does not appear to disclose a fixed delay of at least 10 seconds exists between the start of the provision of energy and a change in the flow rate of irrigant during the continued provision of energy to the irrigated electrode. 
Skwarek discloses an irrigated catheter ablation system (see Abstract) capable of providing a delay between the start of the provision or RF energy ablation and irrigant flow, while still providing the energy to the irrigated electrode. See Skwarek at para [0066] disclosing a urethral ablation procedure in which a user desired to monitor the urethral temperature during the procedure and to irrigate the urethra with fluid that reduces urethra temperature without stopping ablation; the system automatically irrigates the urethra when the temperature reaches a predetermined threshold, an inherent teaching of a fixed delay between the time ablation energy is applied and the irrigation of cooling fluid (i.e., the delay is fixed as it takes a fixed amount of time for the urethral tissue to heat to the temperature necessary to trigger the irrigation). 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Webster according to the teaching in Skwarek to provide a desirable cooling to the tissue to prevent damage to the tissue without needing to stop the ablation energy (see Skwarek at para [0066]). Further, while Skwarek does not appear 
It is further noted that Webster in view of Skwarek does not appear to disclose that the fluid source is configured to output a third flow rate of irrigant in response to the irrigation temperature control mechanism (as per claim 26); the flow rate output by the fluid source changes from the first flow rate to the second flow rate based on a pre-set temperature threshold (as per claim 32); and flow rate output by the fluid source changes from the second flow rate to the third flow rate based on a pre-set temperature threshold or from the third flow rate to the second flow rate based on a pre-set temperature threshold (as per claims 33-34).
Fanton discloses an ablation tool that collects temperature measurements from a thermal sensor disposed within an electrode, further comprising a fluid source that is configured to output at least three distinct irrigant flow rates in response to an irrigation temperature control mechanism (e.g., a preprogrammed amount of saline can be delivered to the electrode, and when a high or low temperature and/or impedance threshold is reached, flow can be increased to a higher flow rate or decreased to a lower flow rate, respectively (col. 5, line 42 to col. 5, line 9).
Further, Fanton discloses that the flow rate output by the fluid source changes from the second flow rate to the third flow rate based on a pre-set temperature threshold or from the third flow rate to the second flow rate based on a pre-set temperature 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Webster in view of Skwarek according to the teaching in Fanton, for better controlling the temperature at the ablation site to allow optimal operation. Further, such a modification would have been well understood to reduce material waste and improve patient health by preventing introduction of too much irrigation fluid into the body.
Regarding claim 28, Webster discloses that the temperature control mechanism is configured to receive data relating to a temperature of the irrigated electrode (Webster at col. 12, lines 45-50).
Regarding claim 29, Webster discloses that the irrigated electrode comprises a thermal sensor and wherein the temperature control mechanism is configured to receive data from the thermal sensor (Webster at col. 14, lines 46-48 and col. 16, lines 14-18).
Regarding claim 31, Webster discloses that the irrigated electrode comprises a plurality of thermal sensors and wherein the temperature control mechanism is configured to receive data from the plurality of thermal sensors (i.e., the temperature sensors are connected to each electrode of a quad tip electrode assembly; Webster at col. 2, lines 62-65).
Regarding claim 36, Webster discloses that the irrigation temperature control mechanism is coupled to the energy source (Webster at Fig. 1).

Regarding claim 38, Webster discloses that the irrigation temperature control mechanism 6 includes a controller (i.e., element 6 of Webster acts to control the RF generator and the saline pump 9; Webster at col. 12, lines 1-17 and lines 33-44).
Regarding claims 39, 40, 43 and 44, Webster discloses a method of irrigating biological tissue comprising: 
receiving information from an irrigated catheter ablation system, wherein the irrigated catheter ablation system comprises an irrigated ablation catheter assembly, a fluid source (e.g., saline; Fig. 1) connected to the catheter assembly, an energy source 7 (Fig. 1) connected to the catheter assembly, wherein the information is received by an irrigation temperature control mechanism 6 (Fig. 1) in communication with the fluid source and energy source, wherein the irrigated ablation catheter assembly includes a catheter shaft 11 (Fig. 1), and an irrigated electrode 20 (Fig. 1) having a proximal portion coupled to a distal end of the catheter shaft;
controlling a flow rate of an irrigation flow from the fluid source through the irrigated electrode, wherein the irrigation temperature control mechanism is configured to control the flow rate (col. 12, beginning at line 32; the mechanism 6 is a signal processor that activates a pump to pump saline or other cooling fluid through the catheter to cool the electrode), and wherein the fluid source is configured to output a first flow rate of irrigant (i.e., "OFF periods" in which zero cc/min of cooling fluid is delivered to the electrode; col. 16, lines 21-22) and a second flow rate of irrigant (i.e., 
and the irrigated electrode comprises a thermal sensor and wherein the temperature control mechanism is configured to receive data from the thermal sensor (Webster at col. 14, lines 46-48 and col. 16, lines 14-18).
However, Webster does not appear to disclose a fixed delay of at least 10 seconds exists between the start of the provision of energy and a change in the flow rate of irrigant during the continued provision of energy to the irrigated electrode. 
Skwarek discloses an irrigated catheter ablation system (see Abstract) capable of providing a delay between the start of the provision or RF energy ablation and irrigant flow, while still providing the energy to the irrigated electrode. See Skwarek at para [0066] disclosing a urethral ablation procedure in which a user desired to monitor the urethral temperature during the procedure and to irrigate the urethra with fluid that reduces urethra temperature without stopping ablation; the system automatically irrigates the urethra when the temperature reaches a predetermined threshold, an inherent teaching of a fixed delay between the time ablation energy is applied and the irrigation of cooling fluid (i.e., the delay is fixed as it takes a fixed amount of time for the urethral tissue to heat to the temperature necessary to trigger the irrigation). 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Webster according to the teaching in Skwarek to provide a desirable cooling to the tissue to prevent damage to the tissue without needing to stop the ablation energy (see Skwarek at para [0066]). Further, while Skwarek does not appear to disclose that the fixed delay is 10 seconds, a skilled artisan would have found it 
It is further noted that Webster does not appear to disclose that the fluid source is configured to output a third flow rate of irrigant in response to the irrigation temperature control mechanism (as per claim 39); the flow rate output by the fluid source changes from the first flow rate to the second flow rate based on a pre-set temperature threshold (as per claim 43); and flow rate output by the fluid source changes from the second flow rate to the third flow rate based on a pre-set temperature threshold (as per claim 44).
Fanton discloses an ablation tool that collects temperature measurements from a thermal sensor disposed within an electrode, further comprising a fluid source that is configured to output at least three distinct irrigant flow rates in response to an irrigation temperature control mechanism (e.g., a preprogrammed amount of saline can be delivered to the electrode, and when a high or low temperature and/or impedance threshold is reached, flow can be increased to a higher flow rate or decreased to a lower flow rate, respectively (col. 5, line 42 to col. 5, line 9).
Further, Fanton discloses that the flow rate output by the fluid source changes from the second flow rate to the third flow rate based on a pre-set temperature threshold or from the third flow rate to the second flow rate based on a pre-set temperature threshold (i.e., Fanton discloses that the a preprogrammed amount of saline can be delivered to the electrode, and when a high or low temperature and/or impedance 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Webster in view of Skwarek according to the teaching in Fanton, for better controlling the temperature at the ablation site to allow optimal operation. Further, such a modification would have been well understood to reduce material waste and improve patient health by preventing introduction of too much irrigation fluid into the body.
Regarding claim 42, Webster discloses that the irrigated electrode comprises a plurality of thermal sensors and wherein the temperature control mechanism is configured to receive data from the plurality of thermal sensors (i.e., the temperature sensors are connected to each electrode of a quad tip electrode assembly; Webster at col. 2, lines 62-65).
Regarding claim 45, Webster discloses presetting or establishing a temperature threshold for the irrigated catheter ablation system that regulates irrigation fluid flow from the passageway of the catheter assembly (i.e., the combination discloses regulating irrigation fluid flow based on a temperature threshold such that the threshold is interpreted to be preset or established per se).

Claims 30 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webster (U.S. Pat, 6,210,406) in view of Skwarek et al (U.S. Pub. 2008/0082145 A1), further in view of Fanton et aI (U.S. Pat. 6,391,028 B1), further in view of Wang et al (U.S. Pub. 2007/0270791 A1, hereinafter “Wang”).

Wang discloses an electrode comprising a distal end at which a temperature sensor is positioned (see Wang at para [0011] and sensor 26 in Fig. 3).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Webster, Skwarek and Fanton according to the teaching in Wang, in order to more accurately measure the temperature of the area where the electrode contacts the tissue.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the reference of Francischelli was withdrawn, rendering those arguments moot in view of the new grounds of rejection over Skwarek.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/07/2021